Citation Nr: 0019658	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  99-06 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969, and from September 1969 to December 1972.

This appeal arose from a November 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  In May 1999, the veteran and his wife 
testified at a personal hearing at the RO.  In June 1999, he 
and his representative were informed through a supplemental 
statement of the case of the continued denial of his claim.


FINDING OF FACT

The evidence of record includes a medical opinion relating 
the veteran's diagnosed PTSD to his period of service.


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that entitlement to service connection 
for PTSD is warranted, as he was reportedly exposed to 
stressors in service that caused the onset of this disorder.  


According to the applicable regulation, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).

Initially, the Board of Veterans' Appeals (Board) must 
determine whether the veteran has submitted a well grounded 
claim as required by 38 U.S.C.A. § 5107(a) (West 1991).  A 
well grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive, it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the inservice 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).


In this case, presuming the truthfulness of the evidence for 
the purpose of determining whether the claim is well 
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995) and King v. Brown, 5 Vet. App. 19, 21 (1993), 
for the reasons stated below, the record shows that the 
veteran's claim is plausible.

The evidence of record shows that the veteran served in 
Vietnam, where he indicated he had experienced stressful and 
life-threatening situations.  A VA examination performed in 
September 1998 diagnosed PTSD, which the physician related to 
the veteran's period of service.  

Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well grounded claim requirement of 
Section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself.  Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).

After considering the assertions of the veteran, which must 
be presumed true for the purposes of determining well 
groundedness, in conjunction with the findings of the 
September 1998 VA examination, the Board finds that the claim 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board also finds that additional development by the RO is 
needed before the Board can proceed in adjudicating the 
veteran's claim on the merits.


ORDER

Having submitted a well grounded claim for entitlement to 
service connection for PTSD, to this extent only, the claim 
is granted.



REMAND

In the instant case, the veteran has provided some 
information concerning the deaths of four high school friends 
in Vietnam, which he stated was very traumatic for him.  He 
also referred to being under fire on more than one occasion.  
It is determined that the RO should request that the veteran 
provide as much detail concerning names, dates, and locations 
of all stressful events as he can.  Once this information is 
received, the RO should attempt to verify the occurrence of 
these events.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
request that he provide as much detail as 
possible concerning his claimed 
stressors.  In particular, he should 
provide the dates and locations of the 
deaths of his friends, as well as 
information concerning what units in 
which they served, if known.  He should 
also provide as much information as 
possible concerning any incidents when he 
was exposed to enemy attack, including 
dates and locations.  

2.  Once this information is received, 
the RO should forward all pertinent 
information to the U.S. Armed Services 
Center for Research of Unit Records 
(ASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197 for 
verification.  A review of the record 
must include any information received in 
conjunction with this remand, as well as 
the veteran's 

November 1998 stressor statement.  If 
such verification cannot be made, the 
ASCRUR is asked to so state for the 
record.

3.  If, and only if, the veteran's 
claimed stressors are verified, the RO 
should afford him a complete VA 
psychiatric examination in order to 
determine whether he suffers from PTSD.  
The examiner is specifically instructed 
to indicate whether the veteran suffers 
from this disorder and whether his 
symptoms are directly attributable to any 
of the verified inservice stressors.  All 
indicated special studies deemed 
necessary are to be conducted.  The 
claims folder must be made available to 
the examiner to review in conjunction 
with the examination, and the examiner is 
asked to indicate in the report that the 
claims file has been reviewed.

4.  Once the above-requested development 
has been completed, the RO should 
readjudicate the veteran's claim for 
entitlement to service connection for 
PTSD.  If the decision remains adverse to 
the appellant, he and his representative 
should be provided an appropriate 
supplemental statement of the case, and 
an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does 

not include all tests reports, special 
studies or opinions requested, 
appropriate corrective action is to be 
implemented.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims  (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


 



